Title: To George Washington from Major General William Heath, 6 August 1778
From: Heath, William
To: Washington, George


          
            Dear General
            Head Quarters Boston Augst 6th 1778
          
          Some Time in the month of april last Capt. Willoe of the Troops of the Convention, went
            to Canada by the way of Hallifax in order to forward to this Place the Baggage Belonging
            to those Troops—to which by the Convention they had a Right if it was found necessary,
            nothing has been heard of Capt. Willoe Since, General Phillips applies for leave for an
            other Officer to go to Canada by the way of the Lakes—not knowing the Condition of our
            Posts on that rout or whether it would be Prudent to let an Officer go that way. I am
            led to request your Excellencys Opinion & Direction.
          Every Exertion is in Exercise Here for the reduction of Rhode Island The Roads are
            filled with Companies of Militia and volluntiers Three Thousand Militia have been
            ordered to be Drafted, The State Regt of artillery under Colo. Crafts marched Some Days
            Since, as did an artillery Company Commanded by Major Bumstead of this Town, The
            Independent and Light Companies march this Day & to morrow[.] a Large Company
            from Salem and another from Newbury Port Composed of Gentlemen of the first Families
            & Fortunes marched through this Place yesterday and the Day before for
              Providence—General Sullivan has a Train of Field
            artillery Consisting of Thirty Brass 6 and 4 pdrs, Four Brass Howitz Eight or nine Brass
            Mortars—and a Marine one of 13 Inches this latter I have Sent from this Place—Genl
            Hancock Sets out to morrow or Next Day—Brigadiers Lovell and Titcomb are gone with the
              militia—I have the Honor to be with the greatest
            respect your Excellencys most obt Servt
          
            W. Heath
          
        